COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00209-CR


JAVON PETERSON                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                    STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
               TRIAL COURT NO. CR-2013-03810-E

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Javon Peterson appeals her conviction for driving while

intoxicated (DWI).2 We affirm.

      The State charged appellant with committing DWI. At trial, she pled not

guilty. After receiving the parties’ evidence and arguments, a jury found her

      1
          See Tex. R. App. P. 47.4.
      2
          See Tex. Penal Code Ann. § 49.04(a) (West Supp. 2016).
guilty. Appellant chose the trial court to decide her punishment. The trial court

assessed thirty days’ confinement but suspended imposition of that sentence and

placed appellant on community supervision, with several conditions, for twelve

months. Appellant brought this appeal, and the trial court appointed counsel to

represent her.

      Appellant’s appointed appellate counsel has filed a motion to withdraw and

a brief under Anders v. California, representing that there are “no non-frivolous

issues” that could support the appeal. 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967). Counsel’s brief and motion meet the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there

are no arguable grounds for relief. See id.; In re Schulman, 252 S.W.3d 403,

406–12 (Tex. Crim. App. 2008) (orig. proceeding) (analyzing the effect of

Anders). We gave appellant an opportunity to file a pro se response to counsel’s

brief, and she did so. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).       Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and appellant’s

pro se response. We agree with counsel that this appeal is frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See


                                          2
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.


                                                   /s/ Terrie Livingston

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 26, 2016




                                         3